DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 2, 4-9 and 11-14 are drawn to a structure comprising a storage unit that includes an order picking unit having one or more dispensing spaces and at least one conveyor unit for conveying storage containers between the storage unit and the order picking unit, classified in B65G1/04 and B65G1/06.  
II.	Claims 15-18 are drawn to a method for constructing, commissioning and testing a modular storage unit, breaking down the modular storage unit, transporting the modular storage unit, and assembling the modular storage unit at a specific location, classified in at least A47B47/0091 and A47B47/02.
The inventions are independent and/or distinct, each from the other, for the reasons set forth herein below.

The Inventions in Groups I and II comprise an independent system and an independent method. The inventions are distinct from one another if it can be shown that: (1) the inventions are not obvious variants, and (2) the inventions as claimed contain a mutually exclusive characteristic not required by the other invention. (MPEP § 806.05(j)). In this case, the mutually exclusive characteristic of each group of inventions is as follows:
The Group I invention is drawn to a system comprising a storage unit, an order picking unit having one or more dispensing spaces, and at least one conveyor unit for dispensing containers within and outside the storage unit.
The Group II invention is drawn to a method for constructing, commissioning and testing a modular storage unit, breaking down the modular storage unit, transporting the modular storage unit, and then assembling the modular storage unit at a specific location.
Based on the foregoing, it is clear that the inventions are not obvious variants of each other and each of the inventions contains mutually exclusive characteristics (as illustrated above) not found in the other invention.  The Group I invention uses an order picking unit to pick specific containers stored in a storage unit and a conveyor to convey the containers to a designated location, while the very specific process steps in the Group II invention of constructing, commissioning and testing a modular storage unit, breaking down the modular storage unit, transporting the modular storage unit, and then assembling the modular storage unit are not required for picking specific containers and using a conveyor to convey the containers to a designated location in the Group I invention.  Furthermore, the Group II invention can be employed in applications unrelated to the Group I invention.  In further support of the restriction requirement between the inventions, the Group I and Group II inventions as claimed each have materially different components, steps, and structure not found in the other invention as highlighted above.  

4.	Restriction for examination purposes as indicated is proper because the inventions in this action are independent or distinct for the reasons set forth above and there would be a serious search and/or examination burden if restriction were not required because each group has a different CPC classification and will require different fields of search, as well as search strategies, to yield prior art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally between the hours of 9:00am to 4:00pm ET Monday through Thursday and 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                    May 20, 2022